Case:20-12692-JGR Doc#:2 Filed:04/20/20              Entered:04/20/20 15:28:22 Page1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
UNITED CANNABIS CORPORATION,                    )   Case No.
                                                )   Chapter 11
              Debtor.                           )


                        CORPORATE OWNERSHIP STATEMENT


        In a case in which the debtor is a corporation (other than a governmental unit), or where
any corporation is a party to an adversary proceeding (other than the debtor or a governmental
unit), the following information is required pursuant to FED. R. BANKR. P. 1007(a)(1) and
7007.1:

Check applicable box:

[X]   To the best of debtor’s knowledge there are no corporations that directly or indirectly
own 10% or more of any class of the debtor’s equity interest.

[ ]    The following corporations directly or indirectly own 10% or more of a class of the
debtor’s equity interest:


Dated: April 20, 2020                  UNITED CANNABIS CORPORATION

                                       By: /s/ Chadwick Ruby_________________
                                           Chadwick Ruby, Chief Operations Officer

                                        WADSWORTH GARBER WARNER CONRARDY, P.C.

                                        /s/ Aaron J. Conrardy_________________
                                        Aaron J. Conrardy, #40030
                                        2580 West Main Street, Suite 200
                                        Littleton, Colorado 80120
                                        Phone: (303) 296-1999/Fax: (303) 296-7600
                                        aconrardy@wgwc-law.com
